Title: To Benjamin Franklin from Alexander McNutt, 9 April 1782
From: McNutt, Alexander
To: Franklin, Benjamin


Sir
Salem April. 9th. 1782
Haveing lately done my self the honor of writing to you, and forwarding Sundry Copies of the Constitution of New Ireland, with Several Numbers Adressed to the Peace Makers &c— at present I have very little more Interesting to Acquaint you of, but Expect Shortly to have it in my power to write you more fully.

The Occasion of the trouble I give you at present, is to Solicit your Interest in favour of a friend in Mill Prison near Plymouth, his name is Benjamin Brown of Salem, State of Massachusetts, Your Order for his release in the next Exchange of Prisoners and any Other Good Offices you Can render him will be most Gratefully Acknowledged and honorably rewarded. I have the Honor to be, with due respect Sir your most Obedient & most humble sevt.
A. M. N

The Honorable Benjamin Franklin Esqr Minister Plenipotentiary of the United States of America at the Court of Versaillis

 
Notation: S. M. N. April 9. 1782.
